DETAILED ACTION
Status of Application: Claims 1 is present for examination at this time.  
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
Applicant’s claim for domestic priority under 35 U.S.C. 120 is acknowledged. Examiner notes that this application claims priority back to 2010 in application 13/167,175.  Examiner notes that the independent claims with regard to the comparing the number of bits limitations and omitting part of the CSI in response to said comparison does find support in the original specification at ¶¶80 and 99. The claims as currently written differ enough in language and scope from the previously allowed claims in this family so that double patenting is not invoked.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 1 is allowed.
The closest prior art: “Multi-carrier operation in data transmission systems” by Malladi et al., US2006/0274712, “System and Method for Uplink Synchronization” by Cai et al., US2009/0161654, “Multi-Tiered Quantization of Channel State Information in Multiple Antenna Systems” 2009/0067512, “Resource Allocation For OFDMA Systems With Half-Duplex Relay(S) And Corresponding Transmission Protocol” by Zhang and Lau US2009/0190536, “Method and Apparatus to Facilitate Use of Default Transmitter-Receiver Configurations” by Love et al., US2008/0310353US2008/03130353; Radio Link Performance Prediction In Wireless Communication Terminal by Krishnamurthy et al., US8457112 fail to anticipate or render obvious these novel limitations.
	Bearing in mind that this application claims priority back to 2010 in application 13/167,175, Examiner notes that the independent claims with regard to identifying the number of bits limitations and omitting part of the CSI in response to said measuring that identified number against a basis, finds support at ¶¶80 and 99 of that specification as originally filed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA L SCHWARTZ whose telephone number is (571)270-7494.  The examiner can normally be reached on M-F 10a-6p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Pérez-Gutiérrez can be reached on 571-272-791515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSHUA L SCHWARTZ/Primary Examiner, Art Unit 2642